USCA11 Case: 19-14278     Date Filed: 07/14/2022    Page: 1 of 17




                                          [DO NOT PUBLISH]
                           In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-14278
                   ____________________

JON L. JOHNSON,
                                             Plaintiff-Appellant,
versus
K. LANG,
Sgt., In His Individual and Official Capacity,
JEFFREY DUNN,
Commissioner, In His Individual and Official
Capacity,
GRANTT CULLIVER,
Deputy Commissioner of Ala. Dept. of Corrections,
In His Individual and Official Capacity,
CYNTHIA STEWART,
Warden, In Her Individual and Official Capacity,
WARDEN RAYBON,
USCA11 Case: 19-14278       Date Filed: 07/14/2022     Page: 2 of 17




2                     Opinion of the Court                 19-14278

In His Individual and Official Capacity,
NURSE WALL,
In Her Individual and Official Capacity,
NURSE YOUNG,
In Her Individual and Official Capacity,
NURSE TAYLOR,
In Her Individual and Official Capacity,
NURSE GRAY,
In Her Individual and Official Capacity,
D. BROWN,
Lieutenant, In His Individual and Official Capacity,
WARDEN MITCHELL,
In His Individual and Official Capacity, et al.,


                                             Defendants-Appellees.


                    ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:18-cv-00349-WS-N
                   ____________________

Before JILL PRYOR, BRANCH, and HULL, Circuit Judges.
PER CURIAM:
USCA11 Case: 19-14278        Date Filed: 07/14/2022      Page: 3 of 17




19-14278                Opinion of the Court                         3

        This case arises out of two prisoners’ violent attack on fellow
prisoner Jon Johnson at Alabama’s Holman Correctional Facility.
After the attack, Johnson alleged that prison officials placed him in
cells that were woefully inadequate to provide basic living condi-
tions. He also alleged that sometime later he was attacked again by
another prisoner when prison officials returned him to the facility’s
general population.
        Acting pro se, Johnson brought a 42 U.S.C. § 1983 action
against several Alabama Department of Corrections (“ADOC”) of-
ficials, asserting Eighth Amendment claims for failing to provide
adequate security and living conditions. He also alleged that an
ADOC official named Kevin Lang witnessed a portion of the first
attack on him but did not intervene. The district court granted
summary judgment to all defendants.
       On appeal, Johnson argues that summary judgment was im-
proper because the district court disregarded his evidence of the
generalized risk of prisoner violence at Holman and of the inade-
quate living conditions in which he was held there. He also argues
that the district court failed to consider the evidence in the light
most favorable to him when it examined his claim against Lang.
After careful consideration, and with the benefit of oral argument,
we affirm.
                        I.   BACKGROUND
      Johnson’s § 1983 claims are based on the defendants’ failure
to protect him from two prison attacks and to provide him with
USCA11 Case: 19-14278            Date Filed: 07/14/2022        Page: 4 of 17




4                          Opinion of the Court                     19-14278

adequate living conditions. We begin by describing the facts that
make up Johnson’s claims and then turn to the procedural history
of this case.
A.     Factual Background1
       According to his sworn complaint, the first attack on John-
son took place in May 2018 while he was incarcerated at Holman
Correctional Facility, an Alabama state prison. 2 Security at Holman
was “bad.” Doc. 1 at 9. 3 “[S]tabbings happen[ed] at Holman at a
very high rate.” Id. On the night of the attack, the “B-NIGHTS”
security shift team was on duty. Doc. 37-10 at 1. Lieutenant
Deveron Brown acted as the shift commander, and Lang was the
assistant shift commander. The duty roster assigned both Brown
and Lang to “Population.” Id.
      At some point during the B-NIGHTS security shift, two pris-
oners attacked Johnson in cellblock B, in the general population,


1 Johnson   seeks to expand the record on appeal by citing to documents from
the Alabama Department of Corrections and the Department of Justice that
were not presented to the district court. He requests that we take judicial no-
tice of information in these documents. But “[i]n deciding issues on appeal we
consider only evidence that was part of the record before the district court.”
Selman v. Cobb Cnty. Sch. Dist., 449 F.3d 1320, 1332 (11th Cir. 2006). We
therefore decline to take judicial notice of Johnson’s extra-record evidence.
2 We “credit the ‘specific facts’ pled in [Johnson’s] sworn complaint when con-
sidering his opposition to summary judgment.” Sconiers v. Lockhart, 946 F.3d
1256, 1262 (11th Cir. 2020).
3 “Doc.” numbers refer to district court docket entries.
USCA11 Case: 19-14278       Date Filed: 07/14/2022     Page: 5 of 17




19-14278               Opinion of the Court                        5

trying to take Johnson’s contraband cellphone. The attackers
stabbed Johnson dozens of times. According to Johnson, Lang
“stood outside of cellblock B and watch[ed] the two inmates as-
sault” him. Doc. 1 at 5. After the attack, a prison guard saw Johnson
walking toward cellblock B’s gate while bleeding from his chest.
The guard called for assistance. ADOC officials took Johnson to the
prison health care unit. They then transported him to a nearby hos-
pital that treated his injuries.
       Once he returned from the hospital, prison officials placed
Johnson in a hospital holding cell with eight other prisoners. John-
son “was given a mattress with no bed sheets or blanket.” Id. at 8.
He had access to a toilet but not to a sink, shower, or any other
source of running water. The hospital holding cell was “very hot”
and lacked windows or an air conditioner. Id.
        After 12 days in the hospital holding cell, prison officials
moved Johnson to a single-occupancy cell in the segregation unit.
The cell had “no lights” or “venti[l]ation,” but “a []hole in the
[cell’s] window” provided air. Id. The cell’s toilet was broken, and
it leaked. The sink also leaked and provided no hot water. The cell’s
floor was dirty. According to Johnson, he spoke with “the seg[re-
gation] board for about three weeks straight, [and] they finally sent
[him] back into population on June 20, 2018.” Id.
       On the day Johnson returned to the general population, an-
other prisoner attacked him and stabbed him three times. Lang was
on duty during this attack. Prison officials moved Johnson back into
USCA11 Case: 19-14278           Date Filed: 07/14/2022        Page: 6 of 17




6                         Opinion of the Court                     19-14278

the hospital holding cell, where he experienced the same miserable
living conditions as he had previously.
B.     Procedural History
        Acting pro se, Johnson filed a § 1983 action, suing several
ADOC employees for violating his Eighth Amendment rights. He
asserted claims against ADOC Commissioner Jeffrey Dunn, Asso-
ciate Commissioner Grantt Culliver, Warden Terry Raybon, War-
den Philip Mitchell, Warden Cynthia Stewart, Brown, and Lang.4
Johnson alleged that these defendants provided insufficient secu-
rity to protect him while he was incarcerated. He also alleged that
Lang failed to intervene during his first attack. Additionally, he as-
serted that Culliver, Stewart, Raybon, and Mitchell furnished him
with inadequate living conditions.
        In response to his sworn complaint, the defendants filed a
special report alongside several affidavits. In Lang’s affidavit, he
stated that he “was providing security in segregation” during John-
son’s first attack and thus was not present in general population
cellblock B, where the attack occurred. Doc. 37-1 at 1. Two affida-
vits from ADOC personnel described Holman’s living conditions
as “adequate and sanitary.” Doc. 37-5 at 2; doc. 37-6 at. 2. A

4 Johnson also sued several nurses who provided him with medical services
after his stabbings, and he sought a temporary restraining order to prevent a
retaliatory transfer to another prison. The district court granted summary
judgment to these nurse defendants; Johnson does not challenge that decision
on appeal. The district court also denied his motion for a temporary restrain-
ing order, which Johnson does not appeal.
USCA11 Case: 19-14278         Date Filed: 07/14/2022     Page: 7 of 17




19-14278                 Opinion of the Court                        7

magistrate judge converted the defendants’ special report to a mo-
tion for summary judgment. Johnson filed a response which re-
stated the allegations from his complaint.
        The district court granted summary judgment to the defend-
ants on Johnson’s Eighth Amendment claims. The district court
noted that for Johnson to succeed on these claims, he must provide
evidence that the defendants were deliberately indifferent to a sub-
stantial risk of serious harm. The district court explained that John-
son could not show deliberate indifference for his failure-to-protect
claim because he never informed any prison personnel about his
security concerns. As to Johnson’s failure-to-intervene claim
against Lang, the district court credited Lang’s affidavit testimony
that he was not in or near cellblock B at the time of the first attack.
The court then turned to Johnson’s inadequate-living-conditions
claim. It concluded that Johnson did not “offer substantial evidence
that . . . he was deprived of basic human needs.” Doc. 52 at 18.
       The district court entered final judgment in favor of the de-
fendants. Johnson timely appealed to this Court. On our own mo-
tion, we appointed counsel to represent Johnson on appeal.
                   II.   STANDARD OF REVIEW
      We review the district court’s grant of summary judgment
de novo, applying the same legal standards as the district court.
Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1293
(11th Cir. 2006). Summary judgment is appropriate only “if the
movant shows that there is no genuine dispute as to any material
USCA11 Case: 19-14278          Date Filed: 07/14/2022   Page: 8 of 17




8                      Opinion of the Court                 19-14278

fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). In reviewing the evidence, the court must
draw all reasonable inferences in favor of the non-moving party.
Welch v. Celotex Corp., 951 F.2d 1235, 1237 (11th Cir. 1992). “We
may affirm the district court’s judgment on any ground that ap-
pears in the record, whether or not that ground was relied upon or
even considered by the court below.” Thomas v. Cooper Lighting,
Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).
                        III.    DISCUSSION
        Johnson contends that the district court erred by granting
summary judgment on his Eighth Amendment claims. Specifically,
as to his failure-to-protect claim, he argues that the defendants
were deliberately indifferent to the general level of violence at Hol-
man, which created a substantial risk of serious harm. Johnson also
argues that the district court disregarded genuine disputes of mate-
rial fact related to his failure-to-intervene claim against Lang and
his failure-to-provide-adequate-living-conditions claim. After set-
ting out the standard for Eighth Amendment deliberate indiffer-
ence claims, we address each claim in turn.
       To make out an Eighth Amendment claim that survives
summary judgment, a plaintiff needs to “produce sufficient evi-
dence of (1) a substantial risk of serious harm; (2) the defendants’
deliberate indifference to that risk; and (3) causation.” Hale v.
Tallapoosa Cnty., 50 F.3d 1579, 1582 (11th Cir. 1995). To meet the
substantial-risk-of-serious-harm element, a plaintiff must provide
evidence of “conditions that were extreme and posed an
USCA11 Case: 19-14278            Date Filed: 07/14/2022         Page: 9 of 17




19-14278                   Opinion of the Court                               9

unreasonable risk of serious injury to his future health or safety.”
Lane v. Philbin, 835 F.3d 1302, 1307 (11th Cir. 2016).
A.      Failure-to-Protect Claim
       Johnson argues that the defendants were deliberately indif-
ferent to the substantial risk of serious harm caused by the gener-
alized threat of prisoner-on-prisoner violence at Holman. Extreme
levels of prisoner-on-prisoner violence may create a substantial risk
of serious harm. Purcell ex rel. Estate of Morgan v. Toombs Cnty.,
400 F.3d 1313, 1320 (11th Cir. 2005). But “occasional, isolated at-
tacks by one prisoner on another” are insufficient to establish this
element. Id. (internal quotation marks omitted). Prison violence
must be “the norm or something close to it.” Id. at 1322. We con-
clude that Johnson failed to come forward with evidence sufficient
to demonstrate that prisoner violence at Holman presented a sub-
stantial risk of serious harm.
       Johnson’s evidence concerning the level of violence at Hol-
man consisted of a single statement from his sworn complaint,
“that stabbings happen at Holman at a very high rate.” 5 Doc. 1 at
9. Our precedent makes clear, however, that we require more to
show that a generalized possibility of violence constitutes a


5 Johnson described the violence at Holman more extensively in his filing,
“Plaintiff’s Response to the Defendants’ Answer and Special Report.” Doc. 45.
The new factual allegations in this filing are unsworn and have “no probative
value.” Carr v. Tatangelo, 338 F.3d 1259, 1273 n.26 (11th Cir. 2003). Thus, they
cannot be considered evidence to defeat a motion for summary judgment. Id.
USCA11 Case: 19-14278       Date Filed: 07/14/2022     Page: 10 of 17




10                     Opinion of the Court                 19-14278

substantial risk of serious harm. For example, in Marbury v. War-
den, a prisoner appealed a district court’s decision to grant sum-
mary judgment on his Eighth Amendment claims to various prison
officials. Marbury v. Warden, 936 F.3d 1227, 1231 (11th Cir. 2019).
In his sworn complaint, the prisoner stated that he witnessed 15
stabbings in the prison before another prisoner stabbed him. Id. On
appeal, he argued that the prison officials had been deliberately in-
different to a substantial risk of serious harm created by generalized
prison violence as evidenced by the previous 15 stabbings. Id. at
1233. We rejected this argument, explaining that the prisoner’s
statement about the 15 stabbings lacked context because he failed
to provide evidence about the size of the prison, where the attacks
took place, or the timeframe of the attacks. Id. at 1234. We con-
cluded that the prisoner’s sworn allegations supported the infer-
ence that he “faced some generalized risk of attack[,]” but “such
evidence d[id] not support the conclusion that serious inmate-on-
inmate violence was so pervasive that it constitute[d] a substantial
risk of serious harm to which defendants were deliberately indiffer-
ent.” Id.
       Similarly, in Harrison v. Culliver, a prisoner brought an
Eighth Amendment claim against prison officials after another pris-
oner cut his throat. Harrison v. Culliver, 746 F.3d 1288, 1292 (11th
Cir. 2014). On appeal, we affirmed the district court’s decision to
grant summary judgment to the prison officials. Id. at 1302. The
evidence showed that 33 incidents involving weapons occurred
during the relevant time period among the prison’s more than 800
USCA11 Case: 19-14278       Date Filed: 07/14/2022    Page: 11 of 17




19-14278               Opinion of the Court                       11

occupants. Id. at 1300. Only four incidents took place in the area
where the prisoner was attacked. Id. We held that this “evidence of
inmate-on-inmate assault involving weapons . . . d[id] not indicate
that inmates were exposed to something even approaching the
constant threat of violence.” Id. at 1299–300 (internal quotation
marks omitted).
        Here, Johnson’s sole and very general statement about the
level of violence at Holman was insufficient to meet the substan-
tial-risk-of-serious-harm standard. Doc. 1 at 9. For one thing, John-
son submitted no evidence concerning the level of violence in the
cellblocks where he was stabbed. In Harrison, we specifically ex-
amined the level of violence at the location where the attack oc-
curred. Harrison, 746 F.3d at 1300. For another, he failed to show
the timeframe of the other attacks or the size of the prison popula-
tion at Holman over that timeframe—other information we con-
sidered important in Marbury and Harrison. Thus, Johnson, like
the plaintiff in Marbury, lacked any evidence “that would place
[his] statement [about the violence at Holman] in context.” Mar-
bury, 936 F.3d at 1234.
        Because Johnson has provided considerably less evidence
than the unsuccessful plaintiffs in Marbury and Harrison, we con-
clude that he failed to show that the violence at Holman consti-
tuted a substantial risk of serious harm. We therefore affirm the
district court’s grant of summary judgment to all defendants on
Johnson’s failure-to-protect claim based on generalized violence at
the prison.
USCA11 Case: 19-14278          Date Filed: 07/14/2022        Page: 12 of 17




12                        Opinion of the Court                    19-14278

B.     Failure-to-Intervene Claim
       Johnson claims that Lang violated his Eighth Amendment
rights by “failing to intervene in the May 20 attack.” Appellant Br.
at 32. He argues on appeal that the district court erred by crediting
Lang’s statement that he did not witness the first stabbing over
Johnson’s statement that he did. Johnson also contends that the ev-
idence, viewed in the light most favorable to him, shows that Lang
was deliberately indifferent to his attack.
        At the outset, Johnson is correct that the district court erred
by accepting Lang’s affidavit testimony where it conflicted with
Johnson’s sworn complaint. According to Johnson’s sworn com-
plaint, Lang “stood outside of cellblock B and watch[ed] the two
inmates assault” him. Doc. 1 at 5. This account directly conflicted
with the statement in Lang’s affidavit that he was providing secu-
rity in the segregation unit when the attack on Johnson occurred.
Lang’s affidavit also conflicted with the duty-post log, which as-
signed him to “Population,” not segregation. 6 Doc. 37-10 at 1. “It
is not the court’s role to weigh conflicting evidence or to make
credibility determinations; the non-movant’s evidence is to be ac-
cepted for purposes of summary judgment.” Mize v. Jefferson City
Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996). The district court
inappropriately weighed the evidence by crediting Lang’s version
of events over Johnson’s.


6 The duty-post log also indicated that Lang supervised a bed count from 9:48
pm to 10:18 pm, but it did not indicate where the bed count occurred.
USCA11 Case: 19-14278           Date Filed: 07/14/2022        Page: 13 of 17




19-14278                  Opinion of the Court                              13

        Despite the district court’s error, we nevertheless affirm the
grant of summary judgment to Lang. Even viewing the evidence
in the light most favorable to Johnson, he has failed to create a gen-
uine issue of material fact that Lang was deliberately indifferent to
the danger Johnson faced during the first attack.
        “Deliberate indifference has two components: one subjec-
tive and one objective.” Mosley v. Zachery, 966 F.3d 1265, 1270
(11th Cir. 2020) (internal quotation marks omitted). A “plaintiff
must show both that the defendant actually (subjectively) kn[ew]
that an inmate [faced] a substantial risk of serious harm and that
the defendant disregard[ed] that known risk by failing to respond
to it in an (objectively) reasonable manner.” Brown v. Warden,
Baldwin State Prison, 826 F.3d 1312, 1320 (11th Cir. 2016) (internal
quotation marks omitted and alterations in original). In arguing
that he can establish deliberate indifference, Johnson relies on two
unpublished cases, Johnson v. Boyd, 701 F. App’x 841 (11th Cir.
2017), and Woodyard v. Alabama Department of Corrections, 700
F. App’x 927 (11th Cir. 2017). 7 Of course, “unpublished opinions
are not binding on this court,” but they may “be cited as persuasive
authority.” United States v. Rodriguez-Lopez, 363 F.3d 1134, 1138
n.4 (11th Cir. 2004) (internal quotation marks omitted). We see the


7  Johnson also relies on our unpublished opinion in Murphy v. Turpin,
159 F. App’x 945 (11th Cir. 2005). We decided that case under the now over-
ruled “no set of facts” standard for evaluating motions to dismiss. Murphy, 159
F. App’x at 947. Because it applied an outdated standard, we do not consider
its analysis persuasive.
USCA11 Case: 19-14278       Date Filed: 07/14/2022    Page: 14 of 17




14                     Opinion of the Court                19-14278

facts in Boyd and Woodyard as materially different from Johnson’s
case; thus, we find these cases unpersuasive here.
         In Boyd, we vacated the dismissal of a prisoner’s Eighth
Amendment failure-to-intervene claim. Boyd, 701 F. App’x at 847.
The prisoner alleged that another prisoner attacked him while “of-
ficers stood outside the cell watching the incident.” Id. at 846. His
complaint further stated that “at least ten minutes elapsed from the
time the officers arrived at the cell and when they entered to inter-
vene.” Id. We concluded that together these facts were sufficient
to plead deliberate indifference. Id. at 847. Although Boyd was a
motion-to-dismiss rather than a summary-judgment case, Johnson
cites it because he contends the facts alleged there are analogous to
the facts in evidence in his case.
        In Woodyard, we reversed the grant of summary judgment
to a prison guard on a failure-to-intervene claim. Woodyard, 700 F.
App’x at 933. The prisoner submitted evidence that another pris-
oner attacked him with a knife for about five minutes while he
called out to the nearby guard for help. Id. at 929–30. We explained
that a jury could infer the guard knew about the fight soon after it
began due to the prisoner’s yelling. Id. at 934. Based on the pris-
oner’s testimony that the fight lasted five minutes, we held, a jury
could find that the guard acted with deliberate indifference by not
calling for back up soon enough. Id.
       Unlike the plaintiffs in Boyd and Woodyard, Johnson failed
to say how much time elapsed while the prison guard witnessed his
attack. As we explained in Boyd, “a significant amount of time
USCA11 Case: 19-14278            Date Filed: 07/14/2022         Page: 15 of 17




19-14278                   Opinion of the Court                               15

elaps[ing] between [a prisoner’s] physical assault and the defend-
ant[s’] intervention may demonstrate that the defendants were
subjectively aware of the risk of substantial injury or responded to
the risk in an objectively unreasonable way.” Boyd, 701 F. App’x at
846. Johnson’s sworn complaint contained no information about
how long the attack lasted or how much of it Lang witnessed. John-
son therefore failed to provide the type of information that we pre-
viously suggested could be used to establish the subjective and ob-
jective components of deliberate indifference. This distinguishes
Johnson’s case from Boyd and Woodyard and renders them unper-
suasive here. So, we affirm the district court’s decision to grant
summary judgment to Lang on Johnson’s failure-to-intervene
claim.8
C.      Inadequate-Living-Conditions Claim
       Johnson’s third claim is that his living conditions in the hos-
pital holding cell and segregation cell presented a substantial risk of
serious harm. On appeal, he argues that the district court incor-
rectly granted summary judgment to defendants Culliver, Stewart,
Raybon, and Mitchell on this claim. He maintains that the district
court arrived at the opposite conclusion by inappropriately dis-
counting his sworn statements about his living conditions. Even


8 In his brief, Johnson also argues that Lang failed to intervene during the sec-
ond attack on him, which occurred in June. This claim fails for the additional
reason that Johnson’s sworn complaint did not say that Lang witnessed the
June attack, only that he was on duty somewhere in the prison.
USCA11 Case: 19-14278        Date Filed: 07/14/2022      Page: 16 of 17




16                      Opinion of the Court                  19-14278

assuming Johnson is correct, summary judgment was appropriate
because he failed to come forward with evidence that the defend-
ants were deliberately indifferent to his living conditions.
       As with his other Eighth Amendment claims, Johnson must
present evidence that the defendants were deliberately indiffer-
ent—this time, to the conditions in the hospital holding cell and the
segregation cell. To establish the subjective component of deliber-
ate indifference, Johnson must show that the defendants were
“aware of facts from which the inference could be drawn that a
substantial risk of serious harm exist[ed], and [that the defendants]
also dr[ew] the inference.” Chandler v. Crosby, 379 F.3d 1278, 1290
(11th Cir. 2004) (quoting Farmer v. Brennan, 511 U.S. 825, 837
(1994)). He has failed to make that showing.
        We find no evidence in the record indicating that Culliver,
Stewart, Raybon, or Mitchell knew about the conditions in the hos-
pital holding cell or the segregation cell. Johnson points to the state-
ments in his sworn complaint that he saw “the seg[regation] board
for about three weeks straight” while he was in the segregation cell.
Doc. 1 at 8. The problem for Johnson is that the sworn complaint
did not reveal what he said to the segregation board. The record is
equally silent about whether these defendants were members of
the segregation board or communicated with anyone on the segre-
gation board. Without this information, Johnson cannot show that
Culliver, Stewart, Raybon, and Mitchell had subjective knowledge
of his living conditions in the hospital holding cell or the segrega-
tion cell. This gap in the evidence prevents Johnson from
USCA11 Case: 19-14278       Date Filed: 07/14/2022    Page: 17 of 17




19-14278               Opinion of the Court                      17

establishing that these defendants were deliberately indifferent to
his living conditions. We must therefore affirm the grant of sum-
mary judgment on Johnson’s inadequate-living-conditions claim.
                      IV.    CONCLUSION
       We do not mean to minimize or condone the violent attacks
or miserable living conditions that Johnson experienced at Holman
Correctional Facility. But we are bound to faithfully apply the sum-
mary-judgment standard for Eighth Amendment claims in this cir-
cuit. After doing so, we must affirm the district court’s judgment
in favor of the defendants.
      AFFIRMED.